MEMORANDUM **
Solomon and Lily Tekle, husband and wife, appeal pro se orders of the district court dismissing their complaint for lack of subject matter jurisdiction and denying reconsideration.1 Because the district court intended that its orders dismiss the action, we have jurisdiction pursuant to 28 U.S.C. § 1291, see Nevada v. Burford, 918 F.2d 854, 855 (9th Cir.1990), and we affirm.
Whether the government has waived sovereign immunity is a question of law reviewed de novo. Arford v. United States, 934 F.2d 229, 231 (9th Cir.1991). We review the denial of reconsideration for an abuse of discretion. School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). The district court properly considered only the original complaint because the Tekles did not obtain leave of court before attempting to amend their complaint by filing the document captioned as both a “Supplemental Complaint” and opposition to defendant’s motion to dismiss. See Fed. R.Civ.P. 15(a). Because the original complaint did not set forth any statutory basis for suit or show that the defendant waived sovereign immunity, the district court properly dismissed the complaint. See Hutchinson v. United States, 677 F.2d 1322, 1327 (9th Cir.1982).
Because the Tekles did not show clear error or present newly discovered evidence, the district court did not abuse *585its discretion by denying their motion for reconsideration. See School Dist. No. 1J, 5 F.3d at 1262-63.
We have not considered the arguments or factual allegations of both parties raised for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
We reject the TeMes’ remaining contentions for lack of merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because the Tekles are proceeding pro se, they may not prosecute this action on behalf of their business, ST & T Inc. See Fed. R.App. P. 3(c)(2).